DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-16 and 18-28 are pending in this application, Claims 11, 13-16, 22, 23, 26 and 27 are acknowledged as withdrawn, Claims 1-10, 18, 20, 21, 24 and 28 were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 24, 25 and 28 are rejected under 35 U.S.C. § 103 as being
unpatentable over Vasanthan et al. (2001), cited in the IDS, in view of Berrios et al. (US 2013/0071491), cited in the IDS, and Chatel et al. (WO 2014/150029), of record.


It is noted that Claim 1, indicates an optional step, “optionally drying said dextrinized product”.  The broadest reasonable interpretation for the claim is that the optional step can be considered not present and does not further limit the claim.

Vasanthan teaches methods for the gelatinization and enzymatic hydrolysis of flour, where twin-screw extruders have been used as reactors of enzymatic liquefaction of starch (Pg. 616, Column 2, Paragraph 1).

Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration, screw speed and die nozzle size (Pg. 616, Column 1, paragraph 2).  The minimum moisture level required for starch gelatinization depends on treatment temperature and pressure (Pg. 616, Column 1, paragraph 2). Under extrusion cooking, starch gelatinization could occur even at a moisture level of 20% (Pg. 616, Column 1, paragraph 2).  High and moderate increases in gelatinization occurred when moisture levels during extrusion were within the range 24-27% and 18- 21%, respectively (Pg. 616, Column 1, paragraph 2).  

Vasanthan also teaches that it has been postulated within the art that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content (Pg. 616, Column 2, paragraph 1).

Regarding Claim 1, Vasanthan teaches that barley flours were extruded using a twin-screw extruder, where the screw speed was 50 rpm (Pg. 617, Column 2, paragraph 2).  Vasanthan teaches that during the process, the temperature was varied from 90 to 140 °C, the extrusion moisture levels were adjusted from 20 to 50%, and that the α-amylase concentration (a hydrolytic enzyme) was varied from 0% to 4% (starch dry weight basis) (Pg. 617, Column 2, paragraph 2), reading on Claims 1-5, 7, 24 and 25.

 Vasanthan also teaches for the claimed ranges of temperature (90-140 °C), α-amylase concentration (0%-2%-4%) and moisture level (20-50%), the dextrinized product has a dextrose equivalent (DE) of at least 15 and at least 20 (see Pg. 620, Table 3, e.g.; 120°C/2%/35% DE = 14.9-18.8; 120°C/2%/50% (i.e., 50% is interpreted to be about 45%) DE = 22.3-25.0; it is further noted that the overall DE range for the encompassed ranges for the tested flours is from 0.2-36.1) , and reading on Claim 28.

Vasanthan also teaches that the change in DE can be caused by enzyme hydrolysis or molecular (i.e. β-glucan and starch) fragmentation, where the residence time can be increased by increasing the extruder barrel length, which will in turn increase DE of the final product (Pg. 622, Column 1, paragraph 2).

In view of the above, Applicant's claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings. 
Further, Vasanthan teaches a screw speed of 50 RPM, but also teaches that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content.

Vasanthan does not teach that the screw speed is from 300 to about 800 RPM, from about 450 to about 650 RPM and that the residence time is from 60-120 seconds, as required by Claims 1, 6, 24 and 25.

Berrios teaches the use of a twin-screw extrusion system for extruding flours, which extruded flours at screw speeds from 400-700 rpm (paragraphs 92 and 118, Tables 11 and 17).

Chatel teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5%; see paragraph 21) within a twin-screw extruder with a residence time of 1 minute to 1.5 minutes (60-90 seconds) with typical extrusion temperatures of 140 °F - 350 °F (60 °C - 177°C) (paragraphs 21, 24-27 and 31).





A person of ordinary skill in the art would have been motivated to substitute the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the Vasanthan flour gelatinization and enzymatic hydrolysis method, since Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, enzyme concentration and screw speed and that screw speed can compensate for the lower friction developed at a higher water content, while Berrios and Chatel teach known flour gelatinization and enzymatic hydrolysis methods with known processing parameters utilizing twin-screw extrusion systems.

A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the Vasanthan flour gelatinization and enzymatic hydrolysis method, since in doing so would provide an advantage to the Vasanthan process by providing alternative processing methodologies in the gelatinization and enzymatic hydrolysis of flour within twin-screw extruders.

As noted above, Applicant’s claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings.  It is noted that Chatel provides additional teachings with regard to enzyme concentrations at the lower end of Vasanthan’s enzyme concentration range.

Further, it is noted that Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration and screw speed (Pg. 616, Column 1, paragraph 2).

With regard to the above ranges for enzyme concentration, moisture level, screw speed and extrusion residence time, these are result-effective variables which can be optimized.  A person of ordinary skill in the art would recognize that based on what is known in the art, the parameters for enzyme concentration, moisture level, screw speed and extrusion residence time can be adjusted to accommodate within the twin-screw extrusion system overall product quality, dextrin quality or DE numbers in the processed material so that the overall flour gelatinization and enzymatic hydrolysis method could be optimized.

A person of ordinary skill in the art would recognize that based on the produced gelatinized and enzymatically hydrolyzed flour product the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters could be adjusted so as improve gelatinization and enzymatic hydrolysis of the flour within the extruder by balancing such parameters against DE numbers in the produced material. By optimizing the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder, such parameters could be assessed to see which parameter(s) would be best for optimizing the production of the gelatinized and enzymatically hydrolyzed flour product within the twin screw extruder system.
 As such, adjusting the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder would amount to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Additionally, with regard to the claimed ranges for enzyme concentration, water
content and temperature, it is noted that generally, differences in concentration or
temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).

Further with regard to the enzyme concentration range, in view of the above
combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 

It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).


Therefore, the invention as a whole would have been prima facie obvious to a
person of ordinary skill before the effective filing date of the claimed invention.

Claims 8-10, 18, 20 and 21 are rejected under 35 U.S.C. § 103 as being
unpatentable over Vasanthan, Berrios, cited in the IDS and Chatel, of record, and further in view of van Lengerich, (U.S. 6,190,591), cited in the IDS.

The teachings of Vasanthan, Berrios and Chatel were discussed above.

Regarding claims 18, 20 and 21, Vasanthan, Berrios and Chatel teach that the
hydrolytic enzyme is an α-amylase.

Vasanthan, Berrios and Chatel do not teach a gelatinization temperature zone of 120 °C -140 °C and a hydrolysis zone temperature of 100 °C-120 °C, as required by Claims 8-10.

Regarding Claims 8-10, van Lengerich teaches extrusion processes with the use of a twin screw extruder (Column 18, lines 50-51, Column 19, lines 21-23).  van Lengerich teaches an extrusion process, with an exemplary extruder barrel configuration, and screw configuration (Column 19, lines 21-23; Fig. 2).  Exemplary barrel temperatures or temperature profiles, and moisture contents along the length of the extruder are shown in Fig. 2 (Column 19, lines 25-26).

van Lengerich teaches a pre-blend of starches is fed into the feeding section of the extruder in barrel 1, where temperatures at this barrel section are normally about room temperature and can vary from about 0 °C to about 85 °C (Column 19, lines 26-33; Fig. 2).

Simultaneously, the temperatures of barrel 2 and 3 (heating zone 1) may be elevated to about between 60 and about 150 °C to heat the wet blend into barrel 4, where the barrel temperature in barrels 4 and 5 (heating zone 2) may be between about 110 °C and 180 °C (Column 19, lines 42-47; Fig. 2).  The temperature of the mix increases at a rate that is mainly affected by the contact time of the material and the barrel and exchange of material by the screws (Column 19, lines 47-50; Fig. 2).

van Lengerich teaches the mass forms a dough in barrel 4 that may have a temperature of 90°C to 155 °C (Column 19, lines 63-65; Fig. 2).  With an extruder set up as described in Fig. 2, gelatinization of starch occurs within the first 4 barrel sections (i.e., heating zone 1 has gelatinization temperature of 60 to about 150 °C, while the heating zone 2 is 110 °C and 180 °C and is capable of forming a dough with a temperature of 90°C to 155 °C).  




It is additionally noted that van Lengerich teaches that additional matrix components which may be used include carbohydrates which have a lower molecular weight than starches. (e.g., sugars, such as mono- and di-saccharides, and starch hydrolyzate products, such as dextrins or syrups with dextrose equivalent values (DE values) ranging from about 2 to about 99, or from about 5 to 98, and mixtures thereof; i.e., the materials within the process have a DE value from 2-99, where the range includes DE values above 20.

In view of the above, van Lengerich teaches an extrusion process with multiple heating zones that can be applied to a twin-screw extrusion system where starches can be processed into dough.

A person of ordinary skill in the art would have been motivated to utilize the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further processing of starch (flour) within a twin screw extrusion system, while van Lengerich teaches an extrusion process, with an exemplary extruder barrel configuration, and screw configuration with a temperature heating zones that would provide precise heating times within the process.


A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further processing of starch (flour) within a twin screw extrusion system, and by doing so would improve the Vasanthan, Berrios and Chatel process by providing efficient and precise heating temperatures in a process for the gelatinization and enzymatic hydrolysis of flour within a twin-screw extruder.

Additionally, with regard to the claimed ranges for enzyme concentration, water
content and temperature, as noted above, the combined teachings encompass the
claimed limitations.  Regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  Therefore, the invention as a whole would have been prima facie obvious to a
person of ordinary skill before the effective filing date of the claimed invention.



Response to Arguments

Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Vasanthan does not teach the claimed enzyme levels of below 2 and DE levels of at least 15, noting that at higher enzyme levels of 2 the reference does not attain DE levels of at least 15 when using the reduced moisture levels as claimed (Remarks, Pg. 3, Lines 1-9).

This is not found to be persuasive for the following reasons, Vasanthan clearly teaches at Table 3, embodiments wherein in the presence of 2% α-amylase (which is close to the claimed 1.5% w/w), at temperatures of 90, 100, 120 and 140 ºC (encompassed within the claimed range of about 80 ºC to about 160 ºC, and moisture levels of 35% and 50% (encompassed within the claimed range of about 30-45 %) which result in DE of at least 15.

The Applicant argues that the Examiner’s use of 0 as the low end of the references range is for embodiments which do not result in the claimed DE level and the ordinary artisan would not look to 0 enzyme when attempting to attain a DE level of at least 15 (Remarks, Pg. 3, Lines 10-13).

This is not found to be persuasive for the following reasons, as discussed above, Vasanthan clearly teaches at Table 3, embodiments wherein in the presence of 2% α-amylase (which is close to the claimed 1.5% w/w) which produce the claimed DE levels.  Further, as discussed in the prior action and above, Chatel teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5% which is encompassed within the claimed range, see paragraph 21).  As discussed in the prior action and above, enzyme concentration is a result effective variable along with other parameters which are subject to routine optimization to ultimately produce DE levels within the desired range.

The Applicant argues that the Examiner cites Chatel for its teachings of lower enzyme levels but does not cite any teaching of what DE levels the reference achieves noting that the reference does not desire starch dextrinization.. Applicant concludes that the ordinary artisan seeking the claimed DE levels would not look to either Vasanthan and Chatel (Remarks, Pg. 3, Lines 14-24).

This is not found to be persuasive for the following reasons, clearly Vasanthan teaches embodiments producing DE within the claimed range using 2% α-amylase (which is close to the claimed 1.5% w/w).  The reference teaches that using 0% produces low levels of DE.  It was known in the art that enzyme concentration, along with other parameters is subject to optimization which produce a result (degree of hydrolysis or DE levels).  

Chatel was cited for its teaching that α-amylase was used at concentrations between the 0 or 2% concentrations of Vasanthan.  Thus, the ordinary artisan in seeking to optimize the concentration levels of α-amylase would look to Chatel for α-amylase concentrations which fall between the ineffective 0% and effective 2% values of enzyme taught by Vasanthan which produce the requisite degree of hydrolysis/DE levels.

 The Applicant argues that Berrios does not teach the combination of high screw speeds, recited moisture levels and low enzyme levels for increasing dextrinization (Remarks, Pg. 4, Lines 1-5).

This is not found to be persuasive for the following reasons, Berrios was only cited for its teaching of a twin-screw flour extrusion system which extrudes flour at screw speeds of from 400-700 RPM.  As discussed above, Vasanthan and Chatel make obvious the use of enzyme levels within the claimed range to produce high degrees of hydrolysis/DE levels.  Those of ordinary skill in the art would have found obvious the use of the extrusion screw speeds of Berrios for those taught by Vasanthan because Vasanthan teaches that screw speed adjustment can compensate for lower friction which develops in higher water content flour.  Thus, the Vasanthan reference acknowledges that screw speed is a result-effective variable subject to routine optimization and adjustment based on the water/moisture content of the flour being processed.  Thus, the Examiner maintains that the cited prior art makes obvious the claimed invention.
Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        10/31/2022
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653